 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MORREY SELCK,                                    No. 2:19-cv-935-JAM-EFB PS
12                       Plaintiff,
13              v.                                     ORDER
14    CALIFORNIA DEPARTMENT OF
      SOCIAL SERVICES, MARK
15    WILLIAMS, XAVIER CASTRO,
16                       Defendants.
17

18          On March 2, 2020, the magistrate judge filed findings and recommendations herein which

19   were served on the parties and which contained notice that any objections to the findings and

20   recommendations were to be filed within fourteen days. No objections were filed. 1

21          Accordingly, the court presumes any findings of fact are correct. See Orland v. United

22   States, 602 F.2d 207, 208 (9th Cir. 1999). The magistrate judge’s conclusions of law are

23   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

24          The court has reviewed the applicable legal standards and, good cause appearing,

25   concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.

26          1
               Although it appears from the file that plaintiff’s copy of the findings and
27   recommendations was returned, plaintiff was properly served. It is the plaintiff’s responsibility to
     keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f), service
28   of documents at the record address of the party is fully effective.
                                                        1
 1          Accordingly, IT IS ORDERED that:

 2          1. The proposed Findings and Recommendations filed March 2, 2020, are ADOPTED;

 3          2. Defendant DSS’s motion to dismiss plaintiff’s complaint (ECF No. 13) is granted and

 4   all claims against defendant DSS are dismissed for lack of subject matter jurisdiction;

 5          3. Plaintiff’s motions to amend his complaint (ECF Nos. 9, 15, 22, 30) are denied;

 6          4. Plaintiff’s motions for injunctive relief (ECF Nos. 6, 14, 23) are denied as moot;

 7          5. Plaintiff’s claims against defendant Mark Williams and Xavier Castro are sua sponte

 8   dismissed for lack of subject matter jurisdiction; and

 9          6. The Clerk is directed to close the case.

10
      DATED: March 23, 2020
11                                                 /s/ John A. Mendez____________              _____
12                                                 UNITED STATES DISTRICT COURT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
